Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Initially, Examiner agrees that Group II should include new claims 21-31 and claims of Group I were cancelled by preliminary amendment.
Applicant’s election of Group II and Species A in the reply filed on 11/9/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/2022
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-16,25-30 is/are rejected under 35 U.S.C. 102a(1) as being anticiapted by McKay US Pub. No. 2015/0306278 (McKay).
Regarding claims 12-13 McKay discloses an implantable mesh comprising a plurality of biodegradable polymer mesh fibers (paras. 0080-0083, 0091-0093) mechanically entangled by needle punching (paras. 0109-0110) with a plurality of demineralized bone fibers (paras. 0080-0083) to form a needle punched implantable mesh (paras. 0091-0093), the biodegradable polymer mesh fibers comprising a bioerodible polymer (paras. 0080-0083, 0091-0093) having a molecular weight from about 1,000 Daltons to about 30,000 Daltons (paras. 0080-0083, 0091-0093, where some of the listed polymers, for example, hyaluronic acid and chitosan, are known to have molecular weights within the claimed range), 
Regarding claim 14, McKay disclose applying moisture, heat and/or pressure (see for example [0139].
McKay teaches the following regarding claim 15:  an implantable mesh of claim 1, wherein (i) the mesh is porous having pores from about 100 µm to about 200 µm; or (ii) the mesh is woven, non-woven, knitted, wrapped, plied, braided or a mixture thereof (paras. 0080, 0090-0093, 0102).
McKay teaches the following regarding claim 16:  the demineralized bone fibers have (i) an aspect ratio of from about 50:1 to about 1000:1; (ii) a diameter from about 100 µm to about 2 mm; or (iii) a length from about 0.5 cm to about 10 cm (paras. 0036-0037, 0055).
McKay teaches the following regarding claim 25: the needle punched implantable mesh is formed into a sheet, plate, disk, tunnel, cone or tube (Figs. 1, 4; paras. 0080-0083, 0090-0093, 0102).
McKay teaches the following regarding claim 26: the mesh comprises (i) natural materials, synthetic polymeric resorbable materials, synthetic polymeric non-resorbable materials or mixtures thereof; or (ii) carbon fiber, metal fiber, polyetheretherketones, non-resorbable polyurethanes, poly ethers, polyethylene terephthalate, polyethylene, polypropylene, Teflon or mixtures thereof (paras. 0080, 0083, 0091-0093).
McKay teaches the following regarding claim 27: the synthetic polymer resorbable materials comprise poly(lactic acid) (PLA), poly(glycolic acid) (PGA), poly(lactic acid-glycolic acid) (PLGA), polydioxanone, PVA, polyurethanes, polycarbonates, polyhydroxyalkanoates (polyhydroxybutyrates and polyhydroxyvalerates and copolymers), polysaccharides, polyhydroxyalkanoates polyglycolide-co-caprolactone, polyethylene oxide, polypropylene oxide, polyglycolide-co-trimethylene carbonate, poly(lactic-co-glycolic acid) or mixtures thereof (paras. 0080, 0083, 0091-0093).
McKay teaches the following regarding claim 28:  wherein natural materials comprise silk, extracellular matrix, demineralized bone fibers, collagen, ligament, tendon tissue, silk-elastin, elastin, collagen, cellulose or mixtures thereof (paras. 0080, 0083, 0091-0093).
McKay teaches the following regarding claim 29:  an implantable mesh of claim 1, wherein the implantable mesh further comprises a plurality of surface demineralized bone fibers, bone chips, bone particles or mixtures thereof inside the implantable mesh (paras. 0036-0037, 0080-0083).
McKay teaches the following regarding claim 30:  an implantable mesh of claim 2, further comprising (i) an osteoinductive and/or osteopromotive additive including a bone marrow aspirant, blood, a blood product, a bone morphogenetic protein, a growth factor disposed on the biodegradable mesh fiber, (ii) a therapeutic agent or mixtures thereof; or (iii) collagen fibers mechanically entangled into the mesh (paras. 0082, 0085).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKay (US Pub. No. 2015/0306278) in view of Geremakis et al. (US Pub. No. 2005/0283255; hereinafter Geremakis).
McKay meet the limitations of claims 21 as described supra but is silent as to the direction by which the demineralized fibers are entangled.  Geremakis teaches a mesh comprising demineralized bone fibers and biodegradable materials that are mechanically entangled by needle punching in the direction needed to provide the device with the desired structural and mechanical characteristics (paras. 0051-0058, 0080-0081, 0071-0074).  It would have been obvious to one having ordinary skill in the art to modify the implantable mesh of McKay, according to the teachings of Geremakis, in order to provide the device with the desired structural and mechanical characteristics.
Furthermore, regarding claim 22, McKay is silent as to the plurality of demineralized bone fibers comprising from about 20% to about 60% by weight of the implantable mesh.  However the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal amounts demineralized bone fibers needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ranges of elution of the demineralized bone fibers, would have been obvious at the time of applicant's invention in view of the teachings of McKay. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.), 
Regarding claim 23, the implantable mesh does not contain a carrier or an adhesive (paras. 0045, 0075, 0080-0083, 0090-0093, where the presence of these elements are not listed in the cited embodiment of McKay; and the reference states that the presence of an adhesive is optional).
McKay teaches the following regarding claim 24: the needle punched implantable mesh comprises a plurality of layers in the implantable mesh (Figs. 1, 4; paras. 0080-0083, 0090-0093, 0102).


Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKay in view of Geremakis, as applied above, further in view of McKay (US Pat. No. 8,877,221; hereinafter the “’221 reference”).
McKay, as modified by Geremakis, teaches the limitations of the claimed device, as described above.  McKay further teaches that its implants may comprise a tricalcium phosphate and hydroxyapatite coating material (para. 0121).  However, McKay is silent as to the ratio of tricalcium phosphate to hydroxyapatite.  The ‘221 reference teaches an osteoconductive implant comprising polymer fibers, demineralized bone fibers, and a biphasic calcium phosphate having a tricalcium phosphate: hydroxyapatite weight ratio from about 50:50 to about 95:5 (col. 10, lines 48-col. 11, lines 28), for the purpose of providing the implant with additional compression resistance and load bearing characteristics.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant of McKay to comprise a ceramic having a tricalcium phosphate: hydroxyapatite weight ratio of about 50:50 to about 95:5, as taught by the ‘221 reference, in order to provide the implant with the desired compression resistance and load bearing characteristics needed to suit its implantation site.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774